Notice is hereby given that a petition for extraordinary relief in the nature of a writ of error coram nobis, which the Court construes as a writ-appeal petition in view of the denial of a petition for extraordinary relief by the Navy-Marine Corps Court of Criminal Appeals, together with Appellant’s motion to file the petition for extraordinary relief out of time, and motion to waive copy and service requirement, were filed under Rule 27(b) on August 23, 2012, and a motion to lodge table of contents was filed on August 31, 2012, and placed on the docket this 13th day of September, 2012. On consideration thereof, it is ordered that said motion to file the writ-appeal petition out of time is hereby denied, that said writ-appeal petition is hereby *399dismissed as untimely, and said motion to waive copy and service requirement and motion to lodge table of contents are hereby denied as moot.